                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS


 TAMMY MARQUEZ, et al.,

             Plaintiffs,

             v.                                             Case No. 19-2362-DDC

 MIDWEST DIVISION MMC, LLC, et al.,

             Defendants.


                             AMENDED SCHEDULING ORDER

       The parties have filed a joint motion (ECF No. 54) to amend the scheduling order

filed on October 23, 2020 (ECF No. 21). For good cause shown, the motion is granted

and the scheduling order is amended as follows:

       a.         Motion to compel discovery shall be filed no later than October 6, 2020.

       b.         The deadline to complete phase I discovery is now November 16, 2020.

       c.         Motions to certify as a class or collective action shall be filed by December

18, 2020.

       All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

       IT IS SO ORDERED.

       Dated April 6, 2020, at Kansas City, Kansas.


                                                1
O:\SCHEDULINGORDERS\19-2362-DDC-54-ASO.DOCX
                                                s/ James P. O=Hara
                                              James P. O=Hara
                                              U.S. Magistrate Judge




                                                2
O:\SCHEDULINGORDERS\19-2362-DDC-54-ASO.DOCX
